SWAIN v. AMERICAN HONDA FINANCE CORP.



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-022-CV





CHANDLER S. SWAIN	APPELLANT



V.



AMERICAN HONDA FINANCE CORPORATION	APPELLEE



------------



FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On February 23, 2005, we notified Appellant Chandler S. Swain, in accordance with Rule 42.3(a), that this court may not have jurisdiction over this appeal from the trial court’s August 20, 2004 “Order For Issuance Of Writ Of Sequestration.”  
Tex. R. App. P.
 42.3(a).  We stated that the appeal would be dismissed for want of jurisdiction unless Appellant or any party desiring to continue the appeal filed within ten days a response showing grounds for continuing the appeal.  
See id.
  The response filed by Appellant does not show  grounds for continuing the appeal.

The trial court has confirmed that Appellee’s suit against Appellant remains pending in the trial court and no final judgment has been signed.  Further, the order that Appellant seeks to appeal is not an appealable interlocutory order.  
See
 
Tex. Civ. Prac. & Rem. Code Ann.
 § 51.014 (Vernon Supp. 2004-05).  Because there is no final judgment or appealable interlocutory order, it is the opinion of the court that this appeal should be dismissed for want of jurisdiction.
(footnote: 2)  Accordingly, we dismiss the appeal for want of jurisdiction.  
See
 
Tex. R. App. P.
 42.3(a), 43.2(f).

PER CURIAM



PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.



DELIVERED:  MARCH 17, 2005

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:Because we dismiss for want of jurisdiction, we need not address the fact that the order complained of was signed August 20, 2004 and Appellant’s notice of appeal was not filed until January 12, 2005.